UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1448



MI CHOONG O’BRIEN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A39-763-877)


Submitted:   January 22, 2007             Decided:   February 9, 2007


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


Jim Tom Haynes, JIM TOM HAYNES, P.C., Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Donald
E. Keener, Bryan S. Beier, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mi   Choong    O’Brien,    a    native    and    citizen    of    Korea,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen her immigration

proceedings as a matter of discretion.

             Based on our review of the record, we find that we lack

jurisdiction to review O’Brien’s claim that the Board should have

exercised     its   sua     sponte     power    to    reopen    her     deportation

proceedings.      See Harchenko v. INS, 379 F.3d 405, 410-11 (6th Cir.

2004); Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th

Cir. 2004); Belay-Gebru v. INS, 327 F.3d 998, 1000-01 (10th Cir.

2003); Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir.

2003); Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002); Luis v.

INS,   196   F.3d   36,    40-41     (1st    Cir.    1999).     Because       we   lack

jurisdiction      over     the   petition,      we   decline    to    address       the

additional    ground      identified    in     the   Board’s    decision      denying

O’Brien’s motion to reopen.

             Accordingly, we dismiss the petition for review.                        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DISMISSED




                                       - 2 -